Opinion by
Judge Pryor:
' The cruel and inhuman treatment complained of by the wife consists in occasional quarrels between herself and husband, with reference to the children of each', by former marriage, and in relation to their property. They had lived together as husband and wife for fourteen years and notwithstanding the statement of the children and the relatives of the parties, who seem to have become enlisted on the one side or the other of the controversy, we are inclined to believe that they lived happily enough together until by reason of their declining years they each became peevish and fretful, and as the result of a hasty and inconsiderate conclusion resolved to separate from each other without any good or sufficient cause.
Occasional trouble, no doubt, now and then existed in a family like theirs, with children whose claims to parental affection were not always recognized by the stepfather or the stepmother. We have no doubt but what the appellee told his wife to leave, when temporarily excited by the conduct of some of the children whom' he supposed had been subjecting him to ridicule. He seems, however, to have repented of this rash act and very soon made overtures and duties as a husband and the wife should at once have accepted his proffered terms and ended their troubles. The character of these parties, connected with their past history whilst together as husband and wife, is convincing that the husband entertained no suspicion to his wife for a settlement of all their domestic troubles, that gave evidence of the fact that he was not unmindful of his obligations as to the purity and virtue of his wife, and the statement of Leavill, who seems to have been a very willing witness, was prompted more by reason of his hostility to the appellee, than by his recollection *392of what really passed between him and his old uncle, who seems, according to the witness’s statement to have reposed in him the utmost confidence when detailing the cause of his domestic trouble. There is nothing in the record to prevent these parties from spending their remaining years happily together and the chancellor with this view dismissed the petition, and we must affirm the judgment. The appellee, the husband, must pay all the costs, including the costs of the wife, both in this court and the court below.

Kennedy, for appellant.


Petrie, for appellee.